LAYTON Roaf, Judge, concurring. I concur with both the result reached and the analysis of the majority opinion. Flowever, the consequences of Ark. Code Ann. § 9-14-107(c)(Repl. 1998), a 1995 amendment to this statute, is that parties cannot with any security enter into agreements regarding child support that vary by even a small amount from the family support chart. Presumably, either the party who has agreed to accept less or one who has agreed to pay more may turn around and invoke this statute the very next day, unless the amount awarded resulted from a rebuttal of the chart amount. There are a number of reasons why parties would enter into such agreements, not the least of which would be to facilitate an uncontested divorce. Counsel for such parties should consider setting out in the support order reasons for the variance that would constitute a “rebuttal” of the chart, and obtaining the approval of the trial court before entering into such agreements in the future.